Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156900
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 156900
                                                                    COA: 318329
                                                                    Wayne CC: 11-011939-FC
  ALEXANDER JEREMY STEANHOUSE,
          Defendant-Appellee.

  _________________________________________/

          By order of May 4, 2018, the application for leave to appeal the December 5, 2017
  judgment of the Court of Appeals was held in abeyance pending the decision in People v
  Dixon-Bey (Docket No. 156746). On order of the Court, leave to appeal having been
  denied in Dixon-Bey on July 29, 2019, 504 Mich ___ (2019), the application is again
  considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE that part of the Court of Appeals judgment remanding this case to the trial
  court solely for resentencing. The Court of Appeals determined that only one of three
  reasons articulated by the trial court for departing from the sentencing guidelines was
  valid, that it was unclear whether it would have departed solely on that basis, and that its
  reasoning for the extent of departure was difficult to ascertain. Rather than remanding
  only for resentencing, the Court of Appeals should have remanded for the trial court to
  either resentence or to further articulate its reasons for departure. See People v Babcock,
  469 Mich. 247, 258-259 (2003). We REMAND this case to the Wayne Circuit Court to
  either issue an order further articulating its reasons for guidelines departure, or to
  resentence the defendant.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2019
           s0923
                                                                               Clerk